            Case 2:19-cr-00203-RSM Document 474 Filed 02/24/21 Page 1 of 2




 1

 2

 3
                                                               The Honorable Ricardo Martinez
 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE
 7
     UNITED STATES OF AMERICA,                 )
 8                                             )       NO. CR19-203RSM
                   Plaintiff,                  )
 9                                             )       ORDER GRANTING
             VS.                               )       EMERGENCY MOTION TO EXTEND
10                                             )       SURRENDER DATE
     ANGELA DAVINA ENCINAS,                    )
11
                                               )
12                 Defendant                   )
                                               )
13

14          THE COURT has considered Defendant’s emergency motion to extend her currently
15
     scheduled surrender date.
16
            THE COURT FINDS that the circumstances are as set forth in the Defendant’s
17
     motion, and hereby,
18

19          ORDERS the extension of defendant’s surrender date to a new date of June 2, 2021.

20          DATED this 24th day of February, 2021.

21

22

23
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
24

25   ORDER - 1

                                                                    MAZZONE LAW FIRM, PLLC
                                                                  3002 COLBY AVENUE, SUITE 302
                                                                       EVERETT, WA 98201
                                                                        Tel (425) 259-4989
                                                                        Fax (425) 259-5994
             Case 2:19-cr-00203-RSM Document 474 Filed 02/24/21 Page 2 of 2




 1

 2

 3
     Presented by:
 4
     /s/ Peter Mazzone
 5   Peter Mazzone, WSBA#25262
     Mazzone Law Firm, PLLC
 6   3002 Colby Avenue, Suite 302
 7   Everett, WA 98201

 8

 9                                             CERTIFICATE OF SERVICE

10            I hereby certify that on the February 24, 2021, I electronically filed the foregoing with the Clerk of the
     Court using the CM/ECF system which will send notification of such filing to the attorney(s) and persons of
11
     record. I hereby certify that I have served all non CM/ECF participants via United States Postal Service.
12
                                                                     s/ Aleshia Johnson
13
                                                                     Aleshia Johnson
14                                                                   Paralegal
                                                                     Mazzone Law Firm, PLLC
15                                                                   aleshiaj@mazzonelaw.com

16

17

18

19

20

21

22

23

24

25   ORDER - 2

                                                                                      MAZZONE LAW FIRM, PLLC
                                                                                    3002 COLBY AVENUE, SUITE 302
                                                                                         EVERETT, WA 98201
                                                                                           Tel (425) 259-4989
                                                                                           Fax (425) 259-5994
